Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only o Definitive Proxy Statement (as permitted by Rule 14a-6(e)(2)) x Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 LION, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: [LION, Inc. intends to deliver the following materials to its shareowners beginning on or about June 18, 2007] 4700  42nd Ave. SW, Suite 430 Seattle, WA 98116 (206) 577-1440 SUPPLEMENT TO PROXY STATEMENT FOR THE ANNUAL MEETING OF SHAREOWNERS TO BE HELD ON JUNE 20, 2007 The following information (the Supplement) is provided to supplement and amend the Proxy Statement dated May 11, 2007 (the LION Proxy Statement), of LION, Inc. (LION or the Company) furnished to shareowners in connection with the solicitation of proxies on behalf of the Board of Directors of LION for use at the Annual Meeting of Shareowners to be held at the MEYDENBAUER CENTER, 11th Street, Bellevue, Washington 98004, on Wednesday, June 20, 2007, beginning at 10:00 a.m. local time. The purposes of the annual meeting are as stated in the Notice of Annual Meeting of Shareowners, dated May 11, 2007, which accompanied the LION Proxy Statement. This Supplement should be read in conjunction with the LION Proxy Statement. Only shareowners of record at the close of business on the record date, May 7, 2007 (the Record Date), are entitled to vote on matters that come before the meeting and at any adjournment or postponement thereof. Shares can be voted only if the shareowner is present in person or is represented by proxy. Each share of LION common stock that you own as of the Record Date entitles you to one vote. On May 7, 2007, there were 38,624,272 outstanding shares of LION common stock. On May 31, 2007, a group known as the Lion Shareholder Committee (Committee), consisting of Sam Ringer (who is an incumbent director of LION and also a LION nominee), Kevin Kuck, Ron Matney and Art Manegre (together, the Committee nominees), filed a preliminary proxy statement first disclosing its intention to solicit proxies for the annual meeting to elect the Committee nominees to the LION board of directors.
